Case 20-12122-amc       Doc 44   Filed 02/23/21 Entered 02/23/21 08:27:56      Desc Main
                                 Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
          CURTISS N. AYERS                            NO 20-12122 AMC
                                                      CHAPTER 1 3
 CERTIFICATION OF BREACH OF STTPULATTON/ADEQI:JATE zROTECTTON ORDER
            WITH CAB EASI- LLC/FORD MOTOR CRT=-DIT COMPANY

 TO THE CLERK:

       I certify that Debtor has breached the Adequate Protection Order with cab East
 LLC/Ford Motor Credit Company, LLC approved by this Court on November 24, ZO2O

 [Doc.31], havingfailedto make required payments regarcting a leased 2O1g Ford F-150
[VIN...63037] motor vehicle, or to provide proof of current insurance. Notice of the
default, dated February 11, 2021was served upon Debtor and Debtor's counsel, a true

and correct copy of which is attached as Exhibit     1.   As of this date the defaLrlt in
payment ($2,923.30) and proof of insurance remain uncorrected.

       WHEREFORE, Ford Motor Credit Company, LLC prays this Honorable Court to

enter an Order granting it relief from the automatic stays of the Bankruptcy Code, with

waiver of FRBP a001(a)(3), as allowed by the Adequate protection order

       Date: February 23,2021

                                                          ,W OFFICES, P3




                                         610 York Road, Suite 200
                                         Jenkintown, PA 113046
                                         (215) 886-1120

Copies served upon the following this date:

William C. Miller, Trustee                     Brad J. Sadek, Esquire
P.O. Box 1229                                  Sadek and Cooper
Philadelphia, PA 19105                         1315 Walnut St., Ste. F 502
                                               Philadelphia, PA 19107
                                               brad@sadelklaw.com
